PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Young et al.
Application No. 15/635,102
Filed: 27 Jun 2017
For: NETWORK-BASED CONTENT SUBMISSION AND CONTEST MANAGEMENT
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed January 28, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned September 7, 2017, for failure to timely respond to the Notice to File Missing Parts of Nonprovisional Application mailed July 6, 2017, which set a two (2) month shortened period for reply. No response was received. On March 6, 2018, a Notice of Abandonment was mailed. On August 28, 2020, the initial petition to revive was filed. On October 30, 2020, a decision was mailed dismissing the petition. On November 23, 2020, a renewed petition to revive was filed. On January 12, 2021, a decision was mailed dismissing the petition. On January 28, 2021, the subject renewed petition was filed.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the surcharge as set forth in 37 CFR 1.16(f) of $80.00 paid August 28, 2020, (2) the petition fee of $1,000.00 paid August 28, 2020, and (3) a proper statement of unintentional delay. 

The petition is accompanied by an adequate explanation that the entire period of delay was unintentional.

This application is being referred to the Office of Patent Application Processing for appropriate action in the normal course of business.


Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET